       Case 1:20-cv-00788-GTS-DJS Document 4 Filed 07/16/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF NEW YORK


  United States of America,

                              Plaintiff,

               v.                                 Civil Action No.: 1:20-cv-00788-GTS-DJS

  Helen M. Foss,

                              Defendant.



                      CONSENT DECREE AND FINAL JUDGMENT

       THIS CAUSE comes before the Court upon the Joint Stipulation to Entry of Consent

Decree and Final Judgment (“Stipulation”) of the Plaintiff, United States of America (“Plaintiff”),

and Defendant Helen M. Foss (“Defendant”) (Plaintiff and Defendant are collectively referred to

as the “Parties”). The Court, having reviewed the Stipulation and finding that Plaintiff brought

this action against Defendant pursuant to the Fraud Injunction Statute, 18 U.S.C. § 1345, alleging

that Defendant was violating or was about to violate 18 U.S.C. §§ 1343 and 1344 by executing a

scheme or artifice to defraud, or for obtaining money or property by means of false or fraudulent

representations with the intent to defraud, using the United States mails and interstate or foreign

wire communications, and finding that Defendant has waived service of the Summons and the

Complaint, and being otherwise fully advised, it is

       HEREBY ADJUDGED, ORDERED, AND DECREED as follows:

       1.      This Court has jurisdiction over this matter and the Parties pursuant to 18 U.S.C.

§ 1345 and 28 U.S.C. §§ 1331 and 1345.            Venue is proper in this District under 28

U.S.C. § 1391(b) and (c).

       2.      For purposes of this Consent Decree:
        Case 1:20-cv-00788-GTS-DJS Document 4 Filed 07/16/20 Page 2 of 3




                 a.     “Defendant” means Helen M. Foss.

                 b.     “Person” means an individual, a corporation, a partnership, or any other

       entity.

                 c.     “Funds” include any currency, check, money order, stored value card,

       stored value card numbers, bank wire transmission, or other monetary value.

                 d.     “Prize promotion fraud” means a plan, program, promotion, or campaign

       that is conducted to mislead a prospective victim or victims to believe that they have won,

       or may or will win or receive, a sweepstakes, contest, lottery, prize, inheritance, money,

       property, or other thing of value, contingent on the victim providing, or providing a means

       of accessing or obtaining, any fee.

                 e.     “Money transmitting business” refers to a person who, for a fee, receives

       funds from one person for the purpose of transmitting the funds, or providing access to the

       funds, to another person.

                 f.     “Fee” refers to a payment or compensation of any kind regardless of how

       the payment or compensation is labeled, including but not limited to processing fees,

       service fees, expediting fees, purchase fees, nominal fees, symbolic payments, gifts and

       gratuities.

       3.        Upon entry of this Decree, Defendant, Defendant’s agents, officers, and employees,

and all other persons and entities in active concert or participation with them are permanently

prohibited and enjoined from, directly or indirectly, assisting, facilitating, or participating in:

                 a. any prize promotion fraud; and

                 b. any money transmitting business.




                                                   2
       Case 1:20-cv-00788-GTS-DJS Document 4 Filed 07/16/20 Page 3 of 3




       4.      Within fifteen (15) days after entry of this Consent Decree, the Defendant is ordered

to submit to U.S. Postal Inspector Joseph P. Kelly a written acknowledgement of receipt of this

Consent Decree. Defendant shall submit the written acknowledgement by U.S. Mail to:

            U.S. Postal Inspector Joseph P. Kelly
            U.S. Postal Inspection Service
            Boston Division – Troy, NY Domicile
            P.O. Box 238
            Troy, NY 12181

       5.      The Consent Decree shall not be modified except in writing by Plaintiff and the

Defendant, and subject to approval by the Court.

       6.      This Consent Decree shall constitute a final judgment and order in this action.

       7.      This Court retains jurisdiction of this action for the purpose of enforcing or

modifying this Consent Decree and for the purpose of granting such additional relief as may be

necessary or appropriate.

       8.      The Clerk of Court is directed to CLOSE this case.

                                         Syracuse
       DONE AND ORDERED in Chambers at _________________________, New York
  16th day ___________________,
_______      of July            2020.



                                          ________________________________________
                                          GLENN T. SUDDABY
                                          CHIEF UNITED STATES DISTRICT JUDGE




                                                 3
